




--------------------------------------------------------------------------------

Published CUSIP Number: ________________
CREDIT AGREEMENT
Dated as of December 18, 2013
among
ALEXANDER & BALDWIN, LLC,
as Borrower,
ALEXANDER & BALDWIN, INC.,
as Guarantor,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
The Other Lenders Party Hereto



--------------------------------------------------------------------------------




D-2216575_11.doc

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section    Page


Article I. Definitions and Accounting Terms    1
1.01
Defined Terms    1

1.02
Other Interpretive Provisions    19

1.03
Accounting Terms    20

1.04
Rounding    20

1.05
Times of Day    21



Article II. The Commitments and Borrowings    21
2.01
Loans    21

2.02
Borrowings and Conversions of Loans    21

2.03
Prepayments.    22

2.04
Reduction of Commitments    23

2.05
Repayment of Loans    23

2.06
Interest    24

2.07
Fees    24

2.08
Computation of Interest and Fees    24

2.09
Evidence of Debt    24

2.10
Payments Generally; Administrative Agent's Clawback    24

2.11
Sharing of Payments by Lenders    26

2.12
Defaulting Lenders    26



Article III. Taxes, Yield Protection and Illegality
28

3.01
Taxes    28

3.02
Illegality    32

3.03
Inability to Determine Rates    32

3.04Increased Costs; Reserves on Eurodollar Rate Loans    33
3.05Compensation for Losses    34
3.06Mitigation Obligations; Replacement of Lenders    34
3.07Survival    35


Article IV. Unencumbered Properties    35
4.01
Initial Unencumbered Properties    35

4.02Property Information    35
4.03Approvals    35
4.04Exclusion Event    35
4.05Unencumbered Property Pool Release Provisions    36
4.06Appraisals    36
4.07Closing Date Additional Unencumbered Properties    36
    
Article V. Conditions Precedent to Loans    36
5.01
Conditions of Initial Loans    36

5.02
Conditions to all Borrowings    38



Article VI. Representations and Warranties38
6.01Existence, Qualification and Power; Compliance with Laws    38
6.02Authorization; No Contravention    39
6.03Governmental Authorization; Other Consents    39

D-2216575_11.doc

--------------------------------------------------------------------------------

Section    Page

6.04Binding Effect    39
6.05Financial Statements; No Material Adverse Effect    39
6.06Litigation    39
6.07No Default    40
6.08Ownership of Property; Liens     40
6.09Environmental Compliance    40
6.10Insurance    41
6.11Taxes    41
6.12ERISA Compliance    41
6.13Subsidiaries; Equity Interests    42
6.14Margin Regulations; Investment Company Act    42
6.15Disclosure    42
6.16Compliance with Laws    43
6.17Unencumbered Properties    43
6.18Solvency    44
6.19OFAC    44


Article VII. Affirmative Covenants44
7.01Financial Statements    44
7.02Certificates; Other Information    45
7.03Notices    46
7.04Payment of Obligations    47
7.05Preservation of Existence, Etc    47
7.06Maintenance of Properties    47
7.07Maintenance of Insurance    48
7.08Compliance with Laws    48
7.09Books and Records    48
7.10Inspection Rights    48
7.11Use of Proceeds    48
7.12Environmental Matters    49
7.13Reports and Testing    50
7.14Revolving Credit Agreement Covenants    50


Article VIII
Negative Covenants    50

8.01
Liens    50

8.02
Fundamental Changes    51

8.03
Dispositions    52

8.04
Restricted Payments    52

8.05
Change in Nature of Business    52

8.06
Transactions with Affiliates    52

8.07
Use of Proceeds    53

8.08
Unencumbered Properties    53

8.09
Amendments of Organization Documents    54

8.10
Accounting changes    54

8.11
Prepayments, Etc. of Indebtedness    54

8.12
Sanctions    54

8.13
ERISA Compliance    54

8.14
Environmental Matters    54

8.15
Escrow Account    54



Article IX. Events of Default and Remedies55
9.01Events of Default    55
9.02Remedies Upon Event of Default    56
9.03Application of Funds    57


Article X. Guaranty57
10.01The Guaranty    57
10.02Obligations Unconditional    58
10.03Reinstatement    59
10.04Certain Waivers    59
10.05Remedies    59
10.06Rights of Contribution    60
10.07Guaranty of Payment; Continuing Guaranty    60


Article XI. Administrative Agent60
11.01Appointment and Authority    60
11.02Rights as a Lender    60

D-2216575_11.doc     ii

--------------------------------------------------------------------------------

Section    Page

11.03Exculpatory Provisions    60
11.04Reliance by Administrative Agent    61
11.05Delegation of Duties    62
11.06Resignation of Administrative Agent    62
11.07Non-Reliance on Administrative Agent and Other Lenders    63
11.08No Other Duties, Etc    63
11.09Administrative Agent May File Proofs of Claim    63


Article XII. Miscellaneous64
12.01Amendments, Etc    64
12.02Notices; Effectiveness; Electronic Communication    65
12.03No Waiver; Cumulative Remedies; Enforcement    66
12.04Expenses; Indemnity; Damage Waiver    67
12.05Payments Set Aside    69
12.06Successors and Assigns    69
12.07Treatment of Certain Information; Confidentiality    72
12.08Right of Setoff    73
12.09Interest Rate Limitation    73
12.10Counterparts; Integration; Effectiveness    74
12.11Survival of Representations and Warranties    74
12.12Severability    74
12.13Replacement of Lenders    74
12.14Certain Actions    75
12.15Governing Law; Jurisdiction; Etc.    75
12.16Waiver of Jury Trial    76
12.17No Advisory or Fiduciary Responsibility    76
12.18Electronic Execution of Assignments and Certain Other Documents    77
12.19USA PATRIOT Act    77
12.20Time of the Essence    77
12.21ENTIRE AGREEMENT    77


SIGNATURES    S-1

D-2216575_11.doc     iii

--------------------------------------------------------------------------------

Section    Page



SCHEDULES
2.01    Commitments and Applicable Percentages
4.01    Initial Unencumbered Properties
4.07    Closing Date Additional Unencumbered Properties
6.05    Supplement to Interim Financial Statements
6.06    Litigation
6.12(c) ERISA Events
6.12(d) Pension Plans
6.13    Subsidiaries; Other Equity Investments
8.01    Existing Liens
12.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Loan Notice
B    Note
C    Compliance Certificate
D-1    Assignment and Assumption
D-2    Administrative Questionnaire
E    Unencumbered Property Report
F    U.S. Tax Compliance Certificates










D-2216575_11.doc     iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of December 18, 2013 by
and among ALEXANDER & BALDWIN, LLC, a limited liability company organized under
the laws of the State of Hawaii (the “Borrower”), ALEXANDER & BALDWIN, INC., a
corporation organized under the laws of the State of Hawaii (the “Guarantor”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.
Borrower has requested that the Lenders provide a term loan facility, and the
Lenders are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

D-2216575_11.doc

--------------------------------------------------------------------------------




Article I.
Definitions and Accounting Terms
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acceptable Appraisal” means an independent appraisal, compliant with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989 and in form
and substance acceptable to Administrative Agent in its sole discretion,
conducted by a third party appraiser that is a member of the Appraisal Institute
or such other Person selected by and engaged by Administrative Agent.
“Additional Borrowing Base” means, as of any date of determination, with respect
to the Additional Unencumbered Properties, an amount equal to the lesser of (a)
the aggregate Mortgageability Amount for all of the Unencumbered Properties and
(b) the aggregate Unencumbered Asset Value Amount for all of the Unencumbered
Properties.
“Additional Unencumbered Properties” means Properties that may be added from
time to time to the Unencumbered Property Pool pursuant to Sections 4.02 and
4.03.
“Adjusted NOI” means, with respect to any Unencumbered Property for any period,
an amount equal to (a) the aggregate gross revenues (excluding non-cash straight
line rent) derived from such Unencumbered Property in the ordinary course of
business during such period (excluding security deposits and prepaid rent except
to the extent applied in satisfaction of the applicable tenant’s obligations to
pay rent), minus (b) all expenses and other proper charges incurred in
connection with the operation of such Unencumbered Property during such period
(including real estate Taxes, but excluding any management fees, debt service
charges, income taxes, depreciation, amortization, and other non-cash expenses).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For purposes
of the Loan Documents, the term “Affiliate,” when used in reference to Borrower
or Guarantor, shall not include Subsidiaries of Guarantor.
“Aggregate Commitments” means the Commitments of all the Lenders on the Closing
Date prior to giving effect to the borrowing of any Loans hereunder in the
aggregate amount of $150,000,000.
“Agreement” means this Credit Agreement.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.12. The initial Applicable Percentage of each

D-2216575_11.doc     2

--------------------------------------------------------------------------------




Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Applicable Rate” means, (a) with respect to Eurodollar Rate Loans, a per annum
rate equal to 3.00% and (b) with respect to Base Rate Loans, a per annum rate
equal to 2.00%.
“Appraised Value” means, with respect to any Unencumbered Property as of any
date, the appraised value of such Property on an “as-is” basis as set forth in
the most recent Acceptable Appraisal.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
Guarantor and its Subsidiaries for the fiscal year ended     December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Companies, including the notes
thereto.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1%). The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type.
“Borrowing Base” means, collectively, the Initial Borrowing Base and the
Additional Borrowing Base.

D-2216575_11.doc     3

--------------------------------------------------------------------------------




“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Casualty” means, with respect to any Unencumbered Property, such Unencumbered
Property shall be damaged or destroyed, in whole or in part, by fire or other
casualty.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith by any Governmental Authority and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (    50%) or more of the equity securities of
Borrower entitled to vote for members of the board of directors or equivalent
governing body of Borrower on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or
(b)    the failure of Guarantor to own 100% of the Equity Interests of the
Borrower at any time.
“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 12.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to a Loan to Borrower
pursuant to Section 2.01, in the principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Companies” means Guarantor and its Subsidiaries, and “Company” means any one of
the Companies.

D-2216575_11.doc     4

--------------------------------------------------------------------------------




“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Shareholders’ Equity” means, at any time of determination thereof,
for the Guarantor and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, the sum of (i) consolidated shareholders’ equity, and (ii)
any consolidated mezzanine equity (or other temporary or non-permanent equity)
resulting from the application of the Financial Accounting Standards Board
Accounting Standards Codification Topic 718, and related stock based
compensation awards issued to management which are puttable upon a change of
control; provided, that any determination of Consolidated Shareholders’ Equity
shall exclude all non-cash adjustments to Consolidated Shareholders’ Equity
resulting from the application of the Financial Accounting Standards Board
Accounting Standards Codification. Topic 960.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound,
including, without limitation, any provision of the Revolving Credit Agreement
or the Note Purchase Agreement.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) two percent (2%)
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum.
“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified Borrower or Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s

D-2216575_11.doc     5

--------------------------------------------------------------------------------




obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by Administrative
Agent or Borrower, to confirm in writing to Administrative Agent and Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent and
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.12(b)) as of the date established therefor by Administrative Agent in
a written notice of such determination, which shall be delivered by
Administrative Agent to Borrower and each other Lender promptly following such
determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
“Disposition Agreements” means, collectively, (a) that certain Disposition
Agreement, dated November 12, 2013, by and among Borrower, A & B Properties,
Inc., WDCI Heritage LLC, ABP Savannah-A LLC, ABP Savannah-B LLC and KTR Property
Trust III and (b) that certain Disposition Agreement, dated November 18, 2013,
by and among Borrower, A & B Properties, Inc., and W-ADP Holdings VII, L.L.C.,
and “Disposition Agreement” means either of such Disposition Agreements.
“Disposition Proceeds” means, with respect to any Disposition of any
Unencumbered Property by any Loan Party, such Loan Party’s share of the gross
proceeds, whether received in cash or otherwise, received from such Disposition
on or after the date of consummation of such Disposition, after (a) deduction of
taxes paid or payable, (b) payment of all usual and customary brokerage
commissions and all other reasonable fees and expenses related to such
Disposition (including reasonable attorneys’ fees and closing costs and
reasonable environmental remediation costs incurred in connection with such
Disposition), and (c) deduction of appropriate amounts to be provided by such
Loan Party as a reserve, in accordance with GAAP, against any liabilities
retained by such Loan Party after such Disposition, which liabilities are
associated with the Unencumbered Property being sold, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such Disposition.

D-2216575_11.doc     6

--------------------------------------------------------------------------------




“Dollar” and “$” mean lawful money of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).
“Environmental Assessment” has the meaning specified in Section 7.12(b).
“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened, instituted, or completed pursuant to any applicable
Environmental Law against Borrower or any Subsidiary or against or with respect
to any Property or any condition, use, or activity on any Property (including
any such action against Administrative Agent or any Lender), and any claim at
any time threatened or made by any Person against Borrower or any Subsidiary or
against or with respect to any Property or any condition, use, or activity on
any Property (including any such claim against Administrative Agent or any
Lender), relating to damage, contribution, cost recovery, compensation, loss, or
injury resulting from or in any way arising in connection with any Hazardous
Material or any Environmental Law.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
“Environmental Liability” means, with respect to Borrower or any Subsidiary, any
liability, contingent or otherwise (including any liability for damages, costs
of environmental remediation, fines, penalties or indemnities), of Borrower or
such Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial

D-2216575_11.doc     7

--------------------------------------------------------------------------------




withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.
“Escrow Account” means any account into which the proceeds of the Loan are
disbursed.
“Escrow Agreement” means that certain letter, dated as of December 11, 2013,
from Goodsill Anderson Quinn & Stifel to Title Guaranty Escrow Services, Inc.,
together with a letter dated December 16, 2013 among Administrative Agent,
Borrower, Guarantor, and Title Guaranty Escrow Services, Inc., relating to such
agreement.
“Eurodollar Rate” means, for any day, a fluctuating rate of interest per annum
equal to (a) LIBOR, as published by Reuters (or other commercially available
source providing quotations of LIBOR as selected by Administrative Agent from
time to time) as determined at approximately 11:00 a.m., London time determined
two (2) London Banking Days prior to such date for U.S. Dollar deposits being
delivered in the London interbank eurodollar market for a term of one (1) month
commencing that day, or (b) if such published rate is not available at such time
for any reason, the rate per annum determined by Administrative Agent to be the
rate at which deposits in U.S. Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Loan being made or
maintained, as applicable, and with a term equal to one (1) month would be
offered by Bank of America, N.A.’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.
“Eurodollar Rate Loan” means a Loan that bears interest at the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 12.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Exclusion Event” means (a) an Unencumbered Property suffers a Material
Environmental Event after the date such Unencumbered Property was admitted into
the Unencumbered Property Pool, (b) an Unencumbered Property is subject to any
Casualty or Condemnation that is a Material Property Event,

D-2216575_11.doc     8

--------------------------------------------------------------------------------




(c) Required Lenders determine that an Unencumbered Property has suffered a
Material Property Event after the date such Unencumbered Property was admitted
into the Unencumbered Property Pool, or (d) the purchaser under any Disposition
Agreement is no longer obligated to purchase an Initial Unencumbered Property.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(i) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one one-hundredth of one percent
(1/100 of 1%)) charged to Bank of America on such day on such transactions as
determined by Administrative Agent.
“Fee Letter” means the letter agreement, dated November 27, 2013, among
Borrower, Guarantor, and Administrative Agent.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the Laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

D-2216575_11.doc     9

--------------------------------------------------------------------------------




“Guarantee” or “Guaranty” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. As the context requires, “Guaranty” shall also mean the
guaranty given by Guarantor pursuant to Article X of this Agreement.
“Guarantor” has the meaning set forth in the introductory paragraph hereof and
shall include the Guarantor’s successors and permitted assigns.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Law.
“Improvements” means Borrower or any Subsidiary’s interest in and to all onsite
and offsite improvements to any Unencumbered Property, together with all
fixtures, tenant improvements, and appurtenances now or later to be located on
such Unencumbered Property and/or in such improvements.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);

D-2216575_11.doc     10

--------------------------------------------------------------------------------




(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 12.04(b).
“Information” has the meaning specified in Section 12.07.
“Initial Borrowing Base” means, with respect to the Initial Unencumbered
Properties, an amount equal to seventy five percent (75%) of the acquisition
price set forth on Schedule 4.01 or such other acquisition price as approved by
Administrative Agent with respect to each Initial Unencumbered Property
(provided that, the owners of the Initial Unencumbered Properties shall not
reduce the acquisition price of any Initial Unencumbered Property without Bank
of America’s prior written consent).
“Initial Unencumbered Properties” certain Properties listed on Schedule 4.01,
which, pursuant to the Disposition Agreements, certain purchasers have agreed to
purchase pursuant to the terms set forth in the applicable Disposition
Agreements; provided that such purchasers remain obligated to purchase such
Properties under the applicable Disposition Agreements at the acquisition price
set forth on Schedule 4.01 or such other acquisition price as approved by
Administrative Agent.
“Interest Payment Date” means the fifteenth day of each calendar month
commencing January 15, 2014, and the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor

D-2216575_11.doc     11

--------------------------------------------------------------------------------




Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“Kaneohe Portfolio” means, collectively, the assets subject to (i) that certain
Purchase and Sale Agreement and Joint Escrow Instructions between Castle Family
LLC, Castle 1974 LLC, Castle Residuary LLC, and Castle Kaopa LLC, all Hawaii
limited liability companies, collectively as seller, and the Guarantor as buyer,
dated as of October 18, 2013, as amended by that certain First Amendment of
Purchase and Sale Agreement and Joint Escrow Instructions dated November 18,
2013 and (ii) that certain Purchase and Sale Agreement and Joint Escrow
Instructions between Harold K. L. Castle Foundation, a Hawaii nonprofit
corporation, as Seller, and the Guarantor as buyer, dated as of October 18,
2013, as amended by that certain First Amendment of Purchase and Sale Agreement
and Joint Escrow Instructions dated November 18, 2013.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lease” means each existing or future lease, sublease (to the extent of
Borrower’s or any Subsidiary’s rights thereunder), or other agreement under the
terms of which any Person has or acquires any right to occupy or use any
Property, or any part thereof, or interest therein, and each existing or future
guaranty of payment or performance thereunder.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.
“LIBOR” means the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to any Property, and any financing lease having substantially the same
economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to Borrower under Article II.
“Loan Documents” means this Agreement, each Note, the Fee Letter, the Escrow
Agreement, and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

D-2216575_11.doc     12

--------------------------------------------------------------------------------




“Loan Notice” means a notice of (a) a Borrowing or (b) a conversion of Loans
from one Type to the other, which, if in writing, shall be substantially in the
form of Exhibit A.
“Loan Parties” means, collectively, Borrower and Guarantor, and “Loan Party”
means any one of the Loan Parties.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of (i) Borrower
or (ii) the Companies, taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
“Material Environmental Event” means, with respect to any Property, (a) a
violation of any Environmental Law with respect to such Property, or (b) the
presence of any Hazardous Materials on, about, or under such Property that,
under or pursuant to any Environmental Law, would require remediation, if in the
case of either clause (a) or (b), such event or circumstance could reasonably be
expected to result in a Material Adverse Effect.
“Material Lease” means each Lease of a Property (or any portion thereof)
covering at least 15,000 square feet.
“Material Property Event” means, with respect to any Property, the occurrence of
any event or circumstance occurring or arising after the date of this Agreement
that could reasonably be expected to result in a (a) material adverse effect
with respect to the financial condition or the operations of such Property, (b)
material adverse effect on the Appraised Value of such Property, or (c) material
adverse effect on the ownership of such Property.
“Material Title Defects” means, with respect to any Property, defects, Liens
(other than Permitted Liens), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Property, would prevent such
Property from being used in the manner in which it is currently being used, or
could reasonably be expected to result in a violation of any Law which could
result in a Material Property Event).
“Maturity Date” means June 18, 2014.
“Maximum Availability” means, as of any Test Date, an amount equal to the lesser
of (a) the Aggregate Commitments or (b) the Borrowing Base, in each case as of
such date.
“Mortgageability Amount” means, with respect to any Unencumbered Property and as
of any date of determination, the maximum principal amount of a hypothetical
mortgage loan that would be available to be borrowed against such Unencumbered
Property assuming (a) an annual interest rate equal to the greater of (i) 6.50%
and (ii) the most recent rate published on such date in the United States
Federal Reserve Statistical Release (H.15) for ten (10) year treasury
securities, plus 2.50%, (b) a 30-year amortization schedule and (c)

D-2216575_11.doc     13

--------------------------------------------------------------------------------




a debt service coverage ratio on such loan of 1.75 to 1.00 (based on the
most-recently calculated Mortgageability Cash Flow of such Unencumbered
Property).
“Mortgageability Cash Flow” means, with respect to any Unencumbered Property and
for the most recently ended fiscal quarter, an amount equal to the most-recently
calculated quarter’s Adjusted NOI with respect to such Unencumbered Property
multiplied by four (4); provided that, for purposes of calculating the Adjusted
NOI for the Closing Date, the Adjusted NOI shall equal the Adjusted NOI for the
two fiscal quarters ending June 30, 2013, multiplied by two (2).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.
“Note Purchase Agreement” means that certain Amended and Restated Note Purchase
and Private Shelf Agreement, dated as of June 4, 2012, by and among Borrower,
Prudential Investment Management, Inc., and certain affiliates of Prudential
Investment Management, Inc. party thereto, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

D-2216575_11.doc     14

--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Participant” has the meaning specified in Section 12.06(d).
“Participant Register” has the meaning specified in Section 12.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
“Permitted Disposition” means the Disposition of an Unencumbered Property for
which (a) Administrative Agent shall have received, for the benefit of Lenders,
all amounts required to be prepaid as a result of such Disposition pursuant to
Section 2.03(c) and (b) Borrower shall have delivered to Agent an Unencumbered
Property Report certifying that no Default or Event of Default exists and
demonstrating that Borrower is in compliance with Section 4.05 after giving
effect to such Disposition.
“Permitted Liens” means Liens described in Sections 8.01(a), (c), (d), (e), (f)
and (g).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

D-2216575_11.doc     15

--------------------------------------------------------------------------------




“Plan Assets” means the assets of an “employee benefit plan,” as defined in
Section 3(3) of ERISA that is covered by Title I of ERISA or any “plan” defined
in Section 4975(e) of the Code, as described in the Plan Assets Regulation, 29
C.F.R. Section 2550.401c-1, pursuant to the principles set forth in John Hancock
Mutual Life Insurance Company v. Harris Trust & Savings Bank, 114 S.Ct. 517
(1993), or otherwise.
“Plan Assets Regulation” means 29 C.F.R. Section 2510.3-101, et seq., as
modified by Section 3(42) of ERISA.
“Platform” has the meaning specified in Section 7.02.
“Properties” means real estate properties owned by Borrower or any of Borrower’s
Subsidiaries, and “Property” means any one of the Properties.
“Property Information” has the meaning specified in Section 4.02.
“Property Plans” means the plans and specifications for any Property.
“Public Lender” has the meaning specified in Section 7.02.
“Recipient” means Administrative Agent, any Lender, or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” has the meaning specified in Section 12.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release Amount” means, (a) with respect to the Disposition of any Unencumbered
Property, an amount equal to one hundred percent (100%) of all Disposition
Proceeds with respect to the Disposition of such Unencumbered Property, and (b)
with respect to the granting of any lien, negative pledge, and/or encumbrance or
any restriction on the ability to transfer or encumber any Unencumbered Property
or income therefrom or proceeds thereof or with respect to any prepayment
required pursuant to Section 2.03(e), an amount equal to (i) with respect to any
Initial Unencumbered Property, one hundred percent (100%) of the acquisition
price set forth on Schedule 4.01 or such other acquisition price as approved by
Administrative Agent and (ii) with respect to any Additional Unencumbered
Property, the Unencumbered Asset Value Amount with respect to such Unencumbered
Property.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Required Lenders” means, at any time, Lenders having unused Commitments on or
prior to the date the Loan is funded and thereafter the Outstanding Amount
representing more than 50% of the unused Commitments on or prior to the date the
Loan is funded and thereafter the aggregate Outstanding Amount of all Lenders.
The unused Commitments on or prior to the date the Loan is funded and thereafter
the Outstanding Amount of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates

D-2216575_11.doc     16

--------------------------------------------------------------------------------




pursuant to Section 5.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Administrative Agent. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).
“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
June 4, 2012, by and among Borrower, the lenders from time to time party
thereto, and Bank of America, N.A., as administrative agent for the lenders, and
except as otherwise set forth herein, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Significant Subsidiary” means any direct or indirect Subsidiary of the
Borrower, the net worth of which is, on the date of determination, 5% or more of
Consolidated Shareholders’ Equity.
“Solvent” mean, with respect to any Person on any date of determination, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

D-2216575_11.doc     17

--------------------------------------------------------------------------------




“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Date” means the date an Unencumbered Property Report is required to be
delivered pursuant to the terms hereof (whether or not such Unencumbered
Property Report is actually delivered) and each date that any property is
removed or released from the Unencumbered Property Pool pursuant to the terms of
this Agreement.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Unencumbered Asset Value” means, as of a given date and with respect to each
Additional Unencumbered Property, an amount equal to (a) the Unencumbered NOI of
such Additional Unencumbered Property for the most-recently calculated fiscal
quarter multiplied by four (4), divided by (b) 7.5%; provided that, for purposes
of calculating the Unencumbered NOI for the Closing Date, the Unencumbered NOI
shall equal the Unencumbered NOI for the two fiscal quarters ending June 30,
2013, multiplied by two (2). For purposes of determining Unencumbered Asset
Value, Unencumbered NOI from Properties Disposed of during the immediately
preceding fiscal quarter period of the Borrower or a Subsidiary shall be
excluded.
“Unencumbered Asset Value Amount” means an amount equal to (a) sixty percent
(60%) multiplied by (b) the Unencumbered Asset Value as of such date for each
Unencumbered Property.

D-2216575_11.doc     18

--------------------------------------------------------------------------------




“Unencumbered NOI” means, for any period, the aggregate Adjusted NOI for such
period of the Unencumbered Properties.
“Unencumbered Properties” means, as of any date, the Properties that are
included in the Unencumbered Property Pool as of such date and the Initial
Unencumbered Properties, and “Unencumbered Property” means any one of the
Unencumbered Properties.
“Unencumbered Property Pool” means, as of any Test Date, each Property
identified by Borrower in the most-recent Unencumbered Property Report that
meets the following criteria:
(a)    such Property is primarily used for office, retail, and/or industrial
purposes;
(b)    such Property is owned in fee simple;
(c)    the entity that owns such Property and such Property are located within
the United States;
(d)    if such Property is owned by a Subsidiary of Borrower, then (i) Borrower
owns, directly or indirectly, one hundred percent (100%) of the issued and
outstanding Equity Interests of such Subsidiary, free and clear of any Liens, or
(ii) such Subsidiary is Controlled (including control over operating activities
of such Subsidiary and the ability of such Subsidiary to Dispose of, grant Liens
in, or otherwise encumber assets, incur, repay and prepay Indebtedness, provide
Guarantees and make Restricted Payments, in each case without any requirement
for the consent of any other Person) exclusively by Borrower and/or one or more
Wholly-Owned Subsidiaries of Borrower;
(e)    except for restrictions set forth herein, Borrower or the applicable
Subsidiary that owns such Property has the unilateral right to (i) Dispose of
such Property, and (ii) create a Lien on such Property as security for
Indebtedness of Borrower or such Subsidiary;
(f)    such Property is not subject to any Lien (other than Permitted Liens),
negative pledge and/or encumbrance or any restriction on the ability of the
owner thereof to transfer or encumber such Property or income therefrom or
proceeds thereof;
(g)    such Property is free of all material structural defects or architectural
deficiencies, Material Title Defects, Material Environmental Event, or other
adverse matters which, individually or collectively, could result in a Material
Property Event;
(h)    all property management and leasing representation agreements pertaining
to such Property must be reasonably acceptable to Administrative Agent;
(i)    the Property Information with respect to such Property is reasonably
acceptable to Required Lenders;
(j)    such Property has been approved to be included in the Unencumbered
Property Pool pursuant to Section 4.03; and
(k)    such Property has not been removed from the Unencumbered Property Pool
pursuant to Section 4.04 or released from the Unencumbered Property Pool
pursuant to Section 4.05.

D-2216575_11.doc     19

--------------------------------------------------------------------------------




“Unencumbered Property Report” means a report in substantially the form of
Exhibit E certified by a Responsible Officer of Borrower, setting forth the
calculations required to establish the Unencumbered Asset Value for each
Unencumbered Property and the Borrowing Base for all Unencumbered Properties as
of a specified date, all in form and detail satisfactory to Administrative
Agent.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code and any Person that is disregarded as separate
from its owner for United States federal income tax purposes and whose sole
owner is a U.S. Person.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Withholding Agent” means Borrower, any other Loan Party and Administrative
Agent.
“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
directly or indirectly by such Person.
“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled by such
Person.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

D-2216575_11.doc     20

--------------------------------------------------------------------------------




(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Companies shall
be deemed to be carried at one hundred percent (100%) of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
Article II.    
The Commitments and Borrowings
2.01    Loans. Subject to the terms and conditions set forth herein, on the
Closing Date, each Lender severally agrees to make a single loan to Borrower in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (a) the aggregate Outstanding Amount of all Loans shall not exceed
the Maximum Availability, and (b) the aggregate amount of all Loans of all
Lenders shall not exceed the Aggregate Commitments. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed. Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

D-2216575_11.doc     21

--------------------------------------------------------------------------------




2.02    Borrowings and Conversions of Loans.
(a)    Each Borrowing and each conversion of Loans from one Type to the other
shall be made upon Borrower’s irrevocable notice to Administrative Agent, which
may be given by telephone. Each such notice must be received by Administrative
Agent not later than 12:00 p.m. on the requested date of any Borrowing or
conversion of Loans. Each telephonic notice by Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Administrative Agent
of a written Loan Notice, appropriately completed and signed by a Responsible
Officer of Borrower. Each Borrowing of or conversion to Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether Borrower is requesting a Borrowing or a conversion of Loans from one
Type to the other, (ii) the requested date of the Borrowing or conversion, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed or converted, and (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted. If Borrower fails to specify a Type
of Loan in a Loan Notice or if Borrower fails to give a timely notice requesting
a conversion, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.
(b)    Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion is provided by Borrower,
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to
Administrative Agent in immediately available funds at Administrative Agent’s
Office not later than 11:00 a.m. on the Business Day specified in the applicable
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, if such Borrowing is the initial Borrowing, Section 5.01),
Administrative Agent shall make all funds so received available to Borrower in
like funds as received by Administrative Agent either by (i) crediting the
account of Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Administrative Agent by
Borrower.
(c)    During the existence of a Default, no Loans may be requested as or
converted to Eurodollar Rate Loans without the consent of Required Lenders.
(d)    At any time that Base Rate Loans are outstanding, Administrative Agent
shall notify Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.
2.03    Prepayments.
(a)    Borrower may, upon notice to Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by Administrative Agent
not later than 11:00 a.m. on the date of prepayment of such Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid. Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the

D-2216575_11.doc     22

--------------------------------------------------------------------------------




amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.12, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.
(b)    If for any reason the aggregate Outstanding Amount of all Loans on any
Test Date exceeds the Maximum Availability then in effect, then Borrower shall,
within ten (10) Business Days of such Test Date, prepay Loans in an aggregate
amount equal to such excess; provided, however, that Borrower shall not be
required to prepay Loans pursuant to this Section 2.03(b) if, within such ten
(10) Business Day period, Additional Unencumbered Properties are added to the
Unencumbered Property Pool pursuant to Sections 4.02 and 4.03 in an aggregate
amount equal to such excess.
(c)    Within three (3) Business Days of Borrower or any Subsidiary’s receipt
thereof, Borrower shall prepay the outstanding Loan in an aggregate amount equal
to the Release Amount with respect to the Disposition of any Unencumbered
Property.
(d)    Within ten (10) Business Days of the granting of any Lien (other than
Permitted Liens), negative pledge, and/or encumbrance or any restriction on the
ability to transfer (other than pursuant to a sale agreement with respect to
such an Unencumbered Property) or encumber any Unencumbered Property or income
therefrom or proceeds thereof, Borrower shall prepay the outstanding Loan in an
aggregate amount equal to the Release Amount; provided, however, that Borrower
shall not be required to prepay Loans pursuant to this Section 2.03(d) if,
within such ten (10) Business Day period, Additional Unencumbered Properties are
added to the Unencumbered Property Pool pursuant to Sections 4.02 and 4.03
resulting in an Additional Borrowing Base at least equal to the Borrowing Base
of the Unencumbered Property subject to the lien, negative pledge, encumbrance,
or restriction.
(e)    Within five (5) Business Days after a Responsible Officer of Guarantor or
Borrower obtains actual knowledge of a breach of any of the representations or
covenants, as the case may be, in Sections 6.17, 7.06, 7.12, 7.13, 8.08, 8.14 or
8.15, Borrower shall prepay the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document.
(f)    To the extent all or any portion of the proceeds of the Loans which have
been deposited by Borrower and its Subsidiaries into the Escrow Account are not
disbursed from the Escrow Account on or before January 31, 2014, Borrower shall
prepay the unpaid principal amount of outstanding Loans, together with all
interest accrued and unpaid thereon, in an amount equal to the proceeds on
deposit in the Escrow Account on such date.
2.04    Reduction of Commitments. The unused Commitments shall be automatically
and permanently reduced to zero on the Closing Date after each borrowing of
Loans pursuant to Section 2.01.
2.05    Repayment of Loans.
Borrower shall repay to the Lenders on the Maturity Date the aggregate principal
amount of Loans outstanding on such date.

D-2216575_11.doc     23

--------------------------------------------------------------------------------




2.06    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof at a
rate per annum equal to the Eurodollar Rate plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
(b)    (i) If any amount of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(i)    Upon the request of Required Lenders, while any Event of Default exists
(other than as set forth in clause (b)(i) above), Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07    Fees.
(a)    Borrower shall pay to Administrative Agent for its own respective
accounts fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(b)    Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
2.08    Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

D-2216575_11.doc     24

--------------------------------------------------------------------------------




2.09    Evidence of Debt.
The Borrowings made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by Administrative Agent in the ordinary
course of business. The accounts or records maintained by Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Borrowings made by the Lenders to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through Administrative Agent, Borrower shall execute
and deliver to such Lender (through Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by
Borrower hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by Administrative Agent after
11:00 a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    Clawback.
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to 9:00 a.m.
on the date of such Borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender has made such share available in accordance with and
at the time required by Section 2.02 and may, in reliance upon such assumption,
make available to Borrower a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the

D-2216575_11.doc     25

--------------------------------------------------------------------------------




foregoing, and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders hereunder that Borrower will not make such payment, Administrative Agent
may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.
A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for the Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Borrowings set forth in Article V are not satisfied or waived in
accordance with the terms hereof, Administrative Agent shall return such funds
(in like funds as received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make its Loan and to make payments pursuant to Section 12.04(c) are several
and not joint. The failure of any Lender to make its Loan, to fund any such
participation or to make any payment under Section 12.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 12.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.
2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on the Loan made by it resulting in such Lender’s
receiving payment of a proportion of such Loan or accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify Administrative Agent of such
fact, and (b) purchase (for cash at face value) participations in the Loans, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments

D-2216575_11.doc     26

--------------------------------------------------------------------------------




shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(ii)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(iii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y)  any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
its Loan to any assignee or participant, other than an assignment to Borrower or
any Affiliate thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.12    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 12.08), shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, if so determined by Administrative Agent and Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; third, to the payment of any amounts owing to the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to

D-2216575_11.doc     27

--------------------------------------------------------------------------------




pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
Article III.    
Taxes, Yield Protection and Illegality
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Withholding Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Withholding Agent shall
withhold or make such deductions as are determined by a Withholding Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made. Borrower shall provide the Administrative Agent with at
least ten (10) days prior written notice prior

D-2216575_11.doc     28

--------------------------------------------------------------------------------




to the date that any Loan Party makes any deduction or payment for Taxes in
accordance with this Section 3.01(c)(ii).
(iii)    If any Withholding Agent shall be required by any applicable Laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) the
Withholding Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Withholding Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(except for any such penalties, interest and reasonable expenses to the extent
attributable to the gross negligence or willful misconduct of such Recipient),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify Administrative Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor,
(A) Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) Administrative Agent and the Loan
Parties, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.06(d) relating to the maintenance of
a Participant Register and (C) Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by

D-2216575_11.doc     29

--------------------------------------------------------------------------------




Administrative Agent or the Loan Parties in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to Administrative
Agent under this Section 3.01(c)(ii).
(d)    Evidence of Payments. Upon request by Borrower or Administrative Agent,
as the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the

D-2216575_11.doc     30

--------------------------------------------------------------------------------




reasonable request of Borrower or Administrative Agent), whichever of the
following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI,
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including

D-2216575_11.doc     31

--------------------------------------------------------------------------------




those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(e)(ii)(D), “FATCA” shall
include any amendments made to FATCA after the Closing Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes (including any application
thereof to another amount owed to the refunding Governmental Authority) as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this Section 3.01(f) the payment of
which would place the Recipient in a less favorable net after-Tax position than
such Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section 3.01(f)
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material

D-2216575_11.doc     32

--------------------------------------------------------------------------------




restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Borrower through Administrative Agent, (i) any obligation of such
Lender to make Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Administrative Agent without reference
to the Eurodollar Rate component of the Base Rate, in each case until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice,
(x) Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate) immediately and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion thereof (a) Administrative Agent determines
that (i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (b) the Required Lenders determine that
for any reason the Eurodollar Rate with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, Administrative Agent will promptly so notify Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until Administrative Agent (upon the
instruction of Required Lenders) revokes such notice. Upon receipt of such
notice, Borrower may revoke any pending request for a Borrowing of or conversion
to Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments,

D-2216575_11.doc     33

--------------------------------------------------------------------------------




or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, or maintaining any Loan the interest on which
is determined by reference to the Eurodollar Rate (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to Borrower shall be conclusive absent manifest error.
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to Administrative Agent) of such additional interest from such Lender. If

D-2216575_11.doc     34

--------------------------------------------------------------------------------




a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of any failure by Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(c)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of Borrower such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(d)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), Borrower may replace such Lender in accordance with
Section 12.13.
3.07    Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.
Article IV.    
Unencumbered Properties
4.01    Initial Unencumbered Properties. As of the Closing Date, the
Unencumbered Property Pool shall consist of the Initial Unencumbered Properties
and any Additional Unencumbered Properties that are added to the Unencumbered
Property Pool prior to the Closing Date pursuant to Sections 4.02 and 4.03.

D-2216575_11.doc     35

--------------------------------------------------------------------------------




4.02    Property Information. Other than with respect to the Initial
Unencumbered Properties, Borrower shall provide Administrative Agent with a
written request for a Property to be admitted into the Unencumbered Property
Pool after the Closing Date. Such request shall be accompanied by information
regarding such Property (the “Property Information”) including the following, in
each case reasonably acceptable to Administrative Agent: (a) a general
description of such Property’s location, market, and amenities; (b) a property
description; (c) purchase information (including any contracts of sale and
closing statements); (d) cash flow projections for the next three (3) years and
operating statements for at least the previous three (3) years or since opening
or acquisition by Borrower or any of its Subsidiaries, as applicable, if opened
or acquired less than three (3) years before such date; (e) a quality assurance
report or an inspection report; (f) a copy of the most recent appraisal obtained
by Borrower or any of its Subsidiaries, if any, of such Property; (g) an
Environmental Assessment; (h) title and survey information; and (i) such other
information reasonably requested by Administrative Agent.
4.03    Approvals. Each Property (other than the Initial Unencumbered
Properties) shall be subject to Required Lenders’ approval to be admitted into
the Unencumbered Property Pool, such approval to be in Required Lenders’
reasonable discretion. Required Lenders shall, within eight (8) Business Days
from the receipt of the Property Information with respect to a Property, approve
or disapprove the admission of such Property into the Unencumbered Property
Pool; provided that if Required Lenders fail to approve or disapprove such
admission within such time, then Required Lenders shall be deemed to have
approved such admission.
4.04    Exclusion Event. After the occurrence and during the continuation of an
Exclusion Event, Required Lenders shall have the right in their sole discretion
at any time and from time to time to notify Borrower in writing that, effective
ten (10) Business Days after the giving of such notice and for so long as the
circumstances giving rise to such Exclusion Event exist, such Property shall no
longer included in the Unencumbered Property Pool.
4.05    Unencumbered Property Pool Release Provisions. At the request of
Borrower, an Unencumbered Property may be removed from the Unencumbered Property
Pool subject to the following conditions: (a) no Default shall exist (unless
such Default relates solely to the Unencumbered Property to be removed from the
Unencumbered Property Pool), result from, or be continuing after giving effect
to such release; (b) such removal of an Unencumbered Property from the
Unencumbered Property Pool (i) would not result in a mandatory prepayment
becoming due or (ii) would result in a mandatory prepayment becoming due and
Borrower has made such mandatory prepayment prior to or substantially
concurrently with such removal of such Unencumbered Property from the
Unencumbered Property Pool; (c) Borrower delivers to Administrative Agent a duly
completed Unencumbered Property Report reflecting the removal of such
Unencumbered Property from the Unencumbered Property Pool; and
(d) Administrative Agent shall receive satisfactory evidence that, on a pro
forma basis for the most recently completed fiscal period, after giving effect
to such release and any prepayment of the Obligations, Borrower is in compliance
with Section 7.14.


4.06    Appraisals. Administrative Agent will be entitled to obtain, at
Borrower’s expense, one Acceptable Appraisal of each Unencumbered Property or
any part thereof; provided that, in addition to the foregoing, Administrative
Agent will be entitled to obtain additional Acceptable Appraisals of any
Unencumbered Property or any part thereof if: (a) a Default has occurred and is
continuing at the time Administrative Agent orders such appraisal; or (b) an
appraisal is required under applicable Law. Notwithstanding the foregoing,
Administrative Agent shall be entitled to obtain from time to time, at its own
expense, an Acceptable Appraisal of any Unencumbered Property or any part
thereof.

D-2216575_11.doc     36

--------------------------------------------------------------------------------




4.07    Closing Date Additional Unencumbered Properties. The Additional
Unencumbered Properties set forth on Schedule 4.07 are acceptable to the
Administrative Agent as of the Closing Date and have been admitted to the
Unencumbered Property Pool on the Closing Date.
Article V.    
Conditions Precedent to Loans
5.01    Conditions of Initial Loans. The obligation of each Lender to make its
initial Loan hereunder is subject to satisfaction or waiver of the following
conditions precedent:
(a)    Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to Administrative Agent:
(i)    executed counterparts of this Agreement and the Escrow Agreement, in each
case sufficient in number for distribution to Administrative Agent, each Lender
and Borrower;
(ii)    a Note executed by Borrower in favor of each Lender requesting a Note;
(iii)    such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;
(iv)    such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing;
(v)    favorable opinions of Skadden, Arps, Meagher & Flom LLP as counsel to the
Loan Parties and the Loan Parties’ in-house counsel, each addressed to
Administrative Agent and each Lender, as to the matters concerning the Loan
Parties and the Loan Documents as Administrative Agent may reasonably request;
(vi)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)    a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

D-2216575_11.doc     37

--------------------------------------------------------------------------------




(viii)    such documents and certifications as Administrative Agent may
reasonably require to evidence that the Disposition Agreements are in full force
and effect and each Initial Unencumbered Property is included therein.
(ix)    a duly completed Unencumbered Property Report and Compliance Certificate
as of the last day of the fiscal quarter of Borrower ended on September 30, 2013
signed by a Responsible Officer of Borrower;
(x)    the Property Information required pursuant to Section 4.02 with respect
to any of the Additional Unencumbered Properties that are added to the
Unencumbered Property Pool prior to the Closing Date pursuant to Sections 4.02
and 4.03;
(xi)    any consents deemed necessary by Administrative Agent in connection with
entering into this Agreement under either the Revolving Credit Agreement and/or
the Note Purchase Agreement; and
(xii)    such other certificates and documents as Administrative Agent
reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) to the extent invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02    Conditions to all Borrowings. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type) is subject to the following conditions precedent:
(a)    The representations and warranties of Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

D-2216575_11.doc     38

--------------------------------------------------------------------------------




(b)    No Default shall exist, or would result from such proposed Borrowing or
from the application of the proceeds thereof.
(c)    Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type) submitted by Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.
Article VI.    
Representations and Warranties
Each Loan Party represents and warrants to Administrative Agent and the Lenders
that:
6.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Significant Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) in the case of the Loan Parties, execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) only with respect to Significant Subsidiaries,
 (b)(i) or (c) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
6.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) after due investigation and to the Borrower’s best knowledge, violate any
Law.
6.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
6.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

D-2216575_11.doc     39

--------------------------------------------------------------------------------




6.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Companies as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Companies as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.
(b)    The unaudited combined balance sheet of the Companies dated September 30,
2013, and the related combined statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of Companies as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. No Loan Party nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing any of their
respective Indebtedness, any agreement relating thereto or any other contract or
agreement which restricts or otherwise limits the incurring of Indebtedness
pursuant hereto, except as set forth on Schedule 6.05 hereto.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
6.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 6.06,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect , and there has been no
adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries, of the matters described on Schedule 6.06.
6.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
6.08    Ownership of Property; Liens. Each Loan Party and each of its
Significant Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than (i) Liens (other than Permitted Liens) on any
Property (other than an Unencumbered Property) that do not materially restrict
any Loan Party or Significant Subsidiary’s intended use and enjoyment thereof in
the ordinary course of business, or (ii) Liens permitted by Section 8.01.

D-2216575_11.doc     40

--------------------------------------------------------------------------------




6.09    Environmental Compliance.
(a)    The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    After due inquiry and investigation in accordance with good commercial or
customary practices to determine whether contamination is present on any
Unencumbered Property or elsewhere in connection with any activity on any
Unencumbered Property, without regard to whether Administrative Agent or any
Lender has or hereafter obtains any knowledge or report of the environmental
condition of any Unencumbered Property, except as would not reasonably be
expected to have a Material Property Event: (i) during the period of Borrower’s
or the applicable Subsidiary’s ownership of each Unencumbered Property, such
Unencumbered Property has not been used for industrial or manufacturing
purposes, for landfill, dumping or other waste disposal activities or
operations, for generation, storage, use, sale, treatment, processing, recycling
or disposal of any Hazardous Material, for underground or aboveground storage
tanks, or for any other use that could give rise to the release of any Hazardous
Material on such Unencumbered Property; to the best of Borrower’s and each
Subsidiary’s knowledge, no such use of any Unencumbered Property occurred at any
time prior to the period of Borrower’s or the applicable Subsidiary’s ownership
of such Unencumbered Property; and to the best of Borrower’s and each
Subsidiary’s knowledge, no such use on any adjacent property occurred at any
time prior to the date hereof; (ii) to the best of Borrower’s and each
Subsidiary’s knowledge, there is no Hazardous Material, storage tank (or similar
vessel) whether underground or otherwise, sump or well currently on any
Unencumbered Property; (iii) neither Borrower nor any Subsidiary has received
any notice or has any knowledge of any Environmental Claim or Environmental
Liability or any completed, pending or proposed or threatened investigation or
inquiry concerning the presence or release of any Hazardous Material on any
Unencumbered Property or any adjacent property or concerning whether any
condition, use or activity on any Unencumbered Property or any adjacent property
is in violation of any Environmental Law; (iv) the present conditions, uses and
activities on each Unencumbered Property do not violate any Environmental Law
and the use of each Unencumbered Property which Borrower or the applicable
Subsidiary (and each tenant and subtenant, if any) makes and intends to make of
each Unencumbered Property complies and will comply with all applicable
Environmental Laws; (v) no Unencumbered Property appears on and to the best of
Borrower’s and each Subsidiary’s knowledge has never been on the National
Priorities List, any federal or state “superfund” or “superlien” list, or any
other list or database of properties maintained by any local, state or federal
agency or department showing properties which are known to contain or which are
suspected of containing a Hazardous Material; (vi) neither Borrower nor any
Subsidiary has ever applied for and been denied environmental impairment
liability insurance coverage relating to any Unencumbered Property; and (vii)
neither Borrower nor any Subsidiary, nor to Borrower’s or each Subsidiary’s
knowledge any tenant or subtenant, has obtained or is required to obtain any
permit or authorization to construct, occupy, operate, use or conduct any
activity on any Unencumbered Property by reason of any Environmental Law.
6.10    Insurance. The properties of the Loan Parties and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of any Loan Party or any Subsidiary thereof, in such
amounts (after giving effect to any self-insurance compatible with the following
standards),

D-2216575_11.doc     41

--------------------------------------------------------------------------------




with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or the applicable Subsidiary operate.
6.11    Taxes. Each Loan Party and each Subsidiary has filed all Federal and
state income and other material tax and informational returns which are required
to be filed by it. Each Loan Party and each such Subsidiary has paid all
material taxes as shown on its returns and on all assessments received to the
extent that such taxes have become due, except such assessments as are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP. The Loan Parties and their
Subsidiaries do not have any unpaid tax obligations which collectively could
reasonably be expected to have a Material Adverse Effect.
6.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of Guarantor and
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status. Guarantor, Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of Guarantor and Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) Except as set forth on Schedule 6.12(c), no ERISA Event has occurred,
and neither Guarantor, nor Borrower nor any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) Guarantor,
Borrower and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is sixty percent (60%) or higher and neither Guarantor, nor Borrower nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below sixty (60%) as of the most recent valuation date; (iv) neither
Guarantor, nor Borrower nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither Guarantor, nor
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

D-2216575_11.doc     42

--------------------------------------------------------------------------------




(d)    Neither Guarantor, nor Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 6.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
(e)    The underlying assets of each Loan Party and each Subsidiary thereof do
not constitute Plan Assets.
6.13    Subsidiaries; Equity Interests. No Loan Party has any Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 6.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party (or a Subsidiary
thereof) in the amounts specified on Part (a) of Schedule 6.13 free and clear of
all Liens. No Loan Party has any direct or indirect equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 6.13.
6.14    Margin Regulations; Investment Company Act.
(a)    Borrower is not engaged and will not engage, principally or as one of
their important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
(b)    None of Borrower, any Person Controlling Borrower, or any Subsidiary
thereof is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
6.15    Disclosure. Guarantor and Borrower have disclosed to Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party or any Subsidiary thereof to
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, Guarantor and Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being recognized by the
Administrative Agent and the Lenders that such financial information as it
relates to future events is not to be viewed as a fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.
6.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

D-2216575_11.doc     43

--------------------------------------------------------------------------------




6.17    Unencumbered Properties.
(a)    (i)    Each Property identified by Borrower as an Unencumbered Property
in the most-recent Unencumbered Property Report delivered to Administrative
Agent hereunder (other than the Initial Unencumbered Properties) satisfies the
criteria set forth in the definition of Unencumbered Property Pool.
(ii)    No Exclusion Event has occurred and is continuing with respect to any
Property identified by Borrower as an Unencumbered Property in the most-recent
Unencumbered Property Report delivered to Administrative Agent hereunder.
(iii)    The Improvements have not suffered any Casualty or otherwise been
damaged (ordinary wear and tear excepted) and not repaired.
(iv)    No Unencumbered Property is the subject of any pending or, to Borrower
or any Subsidiary’s knowledge, threatened Condemnation or adverse zoning
proceeding.
(v)    Neither Borrower, nor any Subsidiary has made any contract or arrangement
of any kind (other than a Disposition Agreement) the performance of which by the
other party thereto would give rise to Liens (other than Permitted Liens) on the
Unencumbered Properties.
(vi)    The Property Plans for each Unencumbered Property have been approved by
all applicable Governmental Authorities.
(b)    To the extent that failure to comply therewith could not reasonably be
expected to cause a Material Property Event with respect to such Unencumbered
Property:
(i)    Each Unencumbered Property complies with all Laws, including all
subdivision and platting requirements, without reliance on any adjoining or
neighboring property.
(ii)    The Improvements comply with all Laws regarding access and facilities
for handicapped or disabled persons.
(iii)    Neither Borrower nor any Subsidiary has directly or indirectly
conveyed, assigned, or otherwise disposed of, or transferred (or agreed to do
so, except as set forth in any Disposition Agreement) any development rights,
air rights, or other similar rights, privileges, or attributes with respect to
any Unencumbered Properties, including those arising under any zoning or
property use ordinance or other Law.
(iv)    All utility services necessary for the use of the Unencumbered
Properties and the Improvements and the operation thereof for their intended
purpose are available at the Unencumbered Property.
(v)    No Unencumbered Property is part of a larger undivided tract of Property
owned by Borrower or any Subsidiary or otherwise included under any unity of
title or similar covenant with other Property not owned by Borrower or any
Subsidiary and each Unencumbered Property constitutes a separate tax lot or lots
with a separate tax assessment

D-2216575_11.doc     44

--------------------------------------------------------------------------------




or assessments for such Unencumbered Property and the Improvements thereon,
independent of those for any other Property or improvements.
(vi)    The current and anticipated use of the Unencumbered Properties complies
in all material respects with all applicable zoning ordinances, regulations, and
restrictive covenants affecting the Unencumbered Properties without the
existence of any variance, non-complying use, nonconforming use, or other
special exception, all use restrictions of any Governmental Authority having
jurisdiction have been satisfied, and no violation of any Law or regulation
exists with respect thereto.
6.18    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
6.19    OFAC. Neither Borrower, nor any of its Subsidiaries, nor, to the
knowledge of Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity currently
the subject of any Sanctions, nor is Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.
Article VII.    
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:
7.01    Financial Statements. Borrower and Guarantor shall deliver to
Administrative Agent and each Lender, in form and detail satisfactory to
Administrative Agent and Required Lenders:
(a)    as soon as available, but in any event within one hundred and twenty
(120) days after the end of each fiscal year of Guarantor (or, if earlier, ten
(10) Business Days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)), a consolidated balance
sheet of the Companies as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to Required Lenders, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and
(b)    as soon as available, but in any event within sixty (60) days after the
end of each of the first three fiscal quarters of each fiscal year of Guarantor
(or, if earlier, ten (10) Business Days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)), a
consolidated balance sheet of the Companies as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of Guarantor’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of Guarantor’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Guarantor as fairly presenting the financial condition, results of operations,
shareholders’ equity and

D-2216575_11.doc     45

--------------------------------------------------------------------------------




cash flows of the Companies in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 7.02(d), Borrower and Guarantor shall not be separately required to
furnish such information under clause (a) or (b) above, but the foregoing shall
not be in derogation of the obligation of Borrower and Guarantor to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.
7.02    Certificates; Other Information. Borrower and Guarantor shall deliver to
Administrative Agent and each Lender, in form and detail satisfactory to
Administrative Agent and Required Lenders:
(a)    as soon as available, but in any event within thirty (30) days after the
end of each fiscal quarter (other than the fiscal quarter ending on December 31,
2013) of Guarantor, a duly completed Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of Borrower
and Guarantor;
(b)    as soon as available, but in any event within thirty (30) days after the
end of each fiscal quarter (other than the fiscal quarter ending on December 31,
2013) of Guarantor, a duly completed Unencumbered Property Report signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower and Guarantor;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Guarantor, and copies of all annual, regular, periodic and
special reports and registration statements which Guarantor may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to
Administrative Agent pursuant hereto;
(d)    promptly upon reasonable request by Administrative Agent, but no more
often than once per month, information concerning the Unencumbered Properties,
including rent rolls, operating statements, capital expenditure budgets, copies
of leases, copies of tenant financial statements, agings of rent payments,
copies of existing Environmental Assessments, and copies of existing property
inspection reports; and
(e)    promptly, such additional information regarding the business, financial
or corporate affairs of Guarantor or any Subsidiary, or compliance with the
terms of the Loan Documents, as Administrative Agent or any Lender may from time
to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Guarantor posts such documents, or provides a link thereto on Guarantor’s
website on the Internet at the website address listed on Schedule 12.02; or
(ii) on which such documents are posted on Guarantor’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (i) Guarantor shall deliver paper copies
of such documents to Administrative Agent or any Lender upon its request to
Guarantor to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Guarantor shall notify Administrative Agent and each Lender (by facsimile
or electronic mail) of the posting of any such documents and provide to
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and

D-2216575_11.doc     46

--------------------------------------------------------------------------------




in any event shall have no responsibility to monitor compliance by Guarantor
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Borrower hereby acknowledges that (a) Administrative Agent may, but shall not be
obligated to, make available to the Lenders materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on Debt Domain, IntraLinks, Syndtrak
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 12.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”
7.03    Notices. Upon a Responsible Officer obtaining actual knowledge of the
same, Borrower shall promptly notify Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Company; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Company and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event;
(d)    any litigation, arbitration or governmental investigation or proceeding
instituted or threatened against an Unencumbered Property, and any material
development therein;
(e)    any actual or threatened (in writing) Condemnation of any portion of an
Unencumbered Property, any negotiations with respect to any such taking, or any
Casualty or other loss of or substantial damage to any Unencumbered Property;
(f)    any notice received by Borrower or any Subsidiary with respect to the
cancellation, alteration or non-renewal of any insurance coverage maintained
with respect to any Unencumbered Property;
(g)    any required permit, license, certificate or approval with respect to any
Unencumbered Property lapses or ceases to be in full force and effect or claim
from any person that

D-2216575_11.doc     47

--------------------------------------------------------------------------------




any Unencumbered Property, or any use, activity, operation or maintenance
thereof or thereon, is not in compliance with any Law;
(h)    of the occurrence of any Exclusion Event; and
(i)    any labor controversy pending or threatened against Borrower, any
Subsidiary or any contractor performing work on an Unencumbered Property, and
any material development in any labor controversy that could reasonably be
expected to cause an Exclusion Event.
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
7.04    Payment of Obligations. Guarantor shall, and shall cause each other
Company to, pay and discharge as the same shall become due and payable, all its
material obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon a Company or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Company; (b) all material lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
7.05    Preservation of Existence, Etc. Guarantor shall, and shall cause each
other Company to: (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.02 or 8.03; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
7.06    Maintenance of Properties. Borrower shall, and shall cause each other
Subsidiary to, keep the Unencumbered Properties in good order, repair, operating
condition, and appearance, causing all necessary repairs, renewals,
replacements, additions, and improvements to be promptly made, and not allow any
of the Unencumbered Properties to be misused, abused or wasted or to deteriorate
(ordinary wear and tear excepted). Notwithstanding the foregoing, neither
Borrower nor any Subsidiary shall, without the prior written consent of
Administrative Agent: (a) remove from an Unencumbered Property any fixtures or
personal property except such as is replaced by an article of equal suitability
and value or in the event such fixtures or personal property are obsolete, if
applicable, replaced by an article of suitable replacement, in each case, owned
by Borrower or such Subsidiary, free and clear of any Lien (other than Permitted
Liens); or (b) make any structural alteration to an Unencumbered Property or any
other alteration thereto which materially impairs the value thereof.
7.07    Maintenance of Insurance. Guarantor shall, and shall cause each other
Company to, maintain with financially sound and reputable insurance companies
not Affiliates of any Company, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect

D-2216575_11.doc     48

--------------------------------------------------------------------------------




to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons.
7.08    Compliance with Laws. Guarantor shall, and shall cause each other
Company to, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
7.09    Books and Records. Guarantor shall, and shall cause each other Company
to, maintain: (a) proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of
Guarantor or such Company, as the case may be; and (b) such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over Guarantor or such
Company, as the case may be.
7.10    Inspection Rights. Guarantor shall, and shall cause each other Company
to, permit representatives and independent contractors of Administrative Agent
and each Lender to visit and inspect and photograph any of its properties
(including any Unencumbered Property), to examine its corporate, financial and
operating records, and all recorded data of any kind or nature, regardless of
the medium of recording including all software, writings, plans, specifications
and schematics, and make copies thereof or abstracts therefrom, and to discuss
its affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the applicable Company; provided, however, that
when an Event of Default exists Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.
7.11    Use of Proceeds. Borrower shall use the proceeds of the Borrowings (a)
to finance the acquisition of the Kaneohe Portfolio and (b) for general
corporate purposes not in contravention of any Law or of any Loan Document.
7.12    Environmental Matters. Borrower shall, and shall cause each Subsidiary
to:
(a)    Violations; Notice to Administrative Agent.
(i)    Keep the Unencumbered Properties free of Hazardous Material to the extent
such action could reasonably be expected to cause a Material Property Event;
(ii)    Promptly deliver to Administrative Agent a copy of each report
pertaining to any Unencumbered Property or to Borrower or any Subsidiary
prepared by or on behalf of Borrower or such Subsidiary pursuant to any
Environmental Law; and
(iii)    To the extent it could reasonably be expected to cause a Material
Property Event, immediately advise Administrative Agent in writing of any
Environmental Claim, any Environmental Liability, or of the discovery of any
Hazardous Material on any Unencumbered Property, as soon as Borrower or any
Subsidiary first obtains knowledge thereof, including a full description of the
nature and extent of the Environmental Claim, Environmental Liability, and/or
Hazardous Material and all relevant circumstances.

D-2216575_11.doc     49

--------------------------------------------------------------------------------




(b)    Site Assessments and Information. If Administrative Agent shall ever have
reason to believe that any Hazardous Material affects any Unencumbered Property,
or if any Environmental Claim is made or threatened or Environmental Liability
suffered or incurred, or if a Default shall have occurred and be continuing, or
upon the occurrence of the Release Date (other than the event in clause (a) of
the definition of Release Date), then if requested by Administrative Agent, at
Borrower’s expense, Borrower shall use commercially reasonable efforts to
deliver to Administrative Agent from time to time, in each case within thirty
(30) days after Administrative Agent’s request, an Environmental Assessment
(hereinafter defined) made after the date of Administrative Agent’s request. As
used in this Agreement, the term “Environmental Assessment” means a report
(including all drafts thereof) of an environmental assessment of any
Unencumbered Property and of such scope (including the taking of soil borings
and air and groundwater samples and other above and below ground testing) as
Administrative Agent may request, by a consulting firm acceptable to
Administrative Agent and made in accordance with Administrative Agent’s
established guidelines. Borrower and each Subsidiary shall cooperate with each
consulting firm making any such Environmental Assessment and shall supply to the
consulting firm, from time to time and promptly on request, all information
available to Borrower and each Subsidiary to facilitate the completion of the
Environmental Assessment. If Borrower or any Subsidiary fails to furnish
Administrative Agent within ten (10) days after Administrative Agent’s request
with a copy of an agreement with an acceptable environmental consulting firm to
provide such Environmental Assessment, or if Borrower or any Subsidiary fails to
furnish to Administrative Agent such Environmental Assessment within thirty (30)
days after Administrative Agent’s request, then Administrative Agent may cause
any such Environmental Assessment to be made at Borrower’s expense and risk.
Administrative Agent and its designees are hereby granted access to the
Unencumbered Properties at any time or times, upon reasonable notice (which may
be written or oral), and a license which is coupled with an interest and
irrevocable, to make or cause to be made such Environmental Assessments.
Administrative Agent may disclose to interested parties any information
Administrative Agent ever has about the environmental condition or compliance of
the Unencumbered Properties, but shall be under no duty to disclose any such
information except as may be required by Law. Administrative Agent shall be
under no duty to make any Environmental Assessment of any Unencumbered Property,
and in no event shall any such Environmental Assessment by Administrative Agent
be or give rise to a representation that any Hazardous Material is or is not
present on any Unencumbered Property, or that there has been or shall be
compliance with any Environmental Law, nor shall Borrower or any Subsidiary or
any other Person be entitled to rely on any Environmental Assessment made by
Administrative Agent or at Administrative Agent’s request. Neither
Administrative Agent nor any Lender owes any duty of care to protect Borrower or
any Subsidiary or any other Person against, or to inform them of, any Hazardous
Material or other adverse condition affecting any Unencumbered Property.
7.13    Reports and Testing. Borrower shall, and shall cause each Subsidiary to,
promptly (a) deliver to Administrative Agent copies of all material reports,
studies, inspections, and tests made on the Unencumbered Properties, the
Improvements, or any materials to be incorporated into the Improvements, and (b)
make such additional tests on the Unencumbered Properties, the Improvements, or
any materials to be incorporated into the improvements as Administrative Agent
may require. In addition, Borrower shall, and shall cause each Subsidiary to,
immediately notify Administrative Agent of any report, study, inspection, or
test that indicates any material adverse condition relating to the Unencumbered
Properties, the Improvements, or any such materials which reasonably could
result in a Material Property Event.
7.14    Revolving Credit Agreement Covenants. Each Loan Party will perform,
comply with and observe for Administrative Agent’s and Lenders’ benefit each of
the covenants set forth in Revolving Credit

D-2216575_11.doc     50

--------------------------------------------------------------------------------




Agreement. If the parties to the Revolving Credit Agreement agree to any
amendment or modification to the Revolving Credit Agreement in accordance with
the terms and conditions thereof, and, at such time, Bank of America is acting
as administrative agent under the Revolving Credit Agreement, then the
definition of “Revolving Credit Agreement” shall automatically mean the
Revolving Credit Agreement as so amended or modified. If the parties to the
Revolving Credit Agreement agree to any amendment or modification to the
Revolving Credit Agreement in accordance with the terms and conditions thereof
and, at such time, Bank of America is no longer acting as administrative agent
under the Revolving Credit Agreement, then the definition of “Revolving Credit
Agreement” shall mean the Revolving Credit Agreement without giving effect to
such amendment or modification. Upon termination of the Revolving Credit
Agreement without replacement acceptable to Administrative Agent, all sections
of such articles in the Revolving Credit Agreement, together with related
definitions and ancillary provisions, are hereby incorporated by reference,
mutatis mutandis, and shall be deemed to continue in effect for Administrative
Agent’s and Lenders’ benefit, without giving effect to such termination.
Article VIII.    
Negative Covenants
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:
8.01    Liens. Guarantor shall not, and shall not permit any other Company to,
directly or indirectly create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) the direct or any contingent obligor with respect thereto is not
changed;
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

D-2216575_11.doc     51

--------------------------------------------------------------------------------




(g)    easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions, and other similar encumbrances affecting any
Property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of such Property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h);
(i)    Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets; provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition; and
(j)    Liens permitted under Sections 7.02(b), (c), (d), (f), and (l) of the
Revolving Credit Agreement as in effect on the Closing Date.
8.02    Fundamental Changes. Guarantor shall not, and shall not permit any other
Company to, merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that Guarantor and any Company may (i) consummate
any transaction otherwise permitted (except with regard to any Unencumbered
Properties) under Sections 7.04(c), (d), (e), and (f) of the Revolving Credit
Agreement as in effect on the Closing Date and (ii) so long as no Default exists
or would result therefrom:
(a)    any Subsidiary may merge with (i) Borrower, provided that Borrower shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Wholly-Owned Subsidiary is merging with
another Subsidiary, the Wholly-Owned Subsidiary shall be the continuing or
surviving Person;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Wholly-Owned
Subsidiary, then the transferee must either be Borrower or a Wholly-Owned
Subsidiary; and
(c)    Borrower or any Subsidiary may Dispose of an Unencumbered Property (or of
the Equity Interests in Subsidiaries that own, directly or indirectly, a
Unencumbered Property) so long as such Disposition is a Permitted Disposition.  
8.03    Dispositions. Guarantor shall not, and shall not permit any other
Company to, make any Disposition or enter into any agreement to make any
Disposition, except Guarantor and any Company may make (i) Dispositions
otherwise permitted (except with regard to any Unencumbered Properties) under
Sections 7.04(c), (d), and (e) of the Revolving Credit Agreement as in effect on
the Closing Date and (ii):
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;

D-2216575_11.doc     52

--------------------------------------------------------------------------------




(c)    Dispositions of equipment (other than Unencumbered Properties) to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary to Borrower or to a
Wholly-Owned Subsidiary;
(e)    Dispositions of Unencumbered Properties so long as such Disposition is a
Permitted Disposition; and
(f)    Dispositions permitted by Section 8.02;  
provided, however, that any Disposition pursuant to clauses (a) through (f)
shall be for fair market value.
8.04    Restricted Payments. Guarantor shall not, and shall not permit any other
Company to, declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, if a Default shall then
exist or would exist after giving effect to any such Restricted Payment or any
such Restricted Payment will violate any applicable law or regulation.
8.05    Change in Nature of Business. Guarantor shall not, and shall not permit
any other Company to, engage in any material line of business substantially
different from those lines of business conducted by the Companies on the date
hereof or any business substantially related or incidental thereto.
8.06    Transactions with Affiliates. Guarantor shall not, and shall not permit
any other Company to, enter into any transaction of any kind with any Affiliate
of a Company, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to such Company as would be
obtainable by such Company at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to (i) transactions between or among Guarantor and Borrower,
Borrower and any Wholly-Owned Subsidiaries or between and among any Wholly-Owned
Subsidiaries, (ii) transactions otherwise permitted under Section 8.04, and
(iii) transactions otherwise permitted under Section 7.08 of the Revolving
Credit Agreement as in effect on the Closing Date.
8.07    Use of Proceeds. Borrower shall not use the proceeds of any Borrowing,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
8.08    Unencumbered Properties. Borrower shall not, and shall not permit any
Subsidiary to:
(a)    use or occupy or conduct any activity on, or allow the use or occupancy
of or the conduct of any activity on any Unencumbered Properties in any manner
which violates any Law or which constitutes a public or private nuisance or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with Section
7.07 commercially unreasonable (including by way of increased premium);
(b)    without the prior written consent of Administrative Agent, initiate or
permit any zoning reclassification of any Unencumbered Property or seek any
variance under existing zoning ordinances applicable to any Unencumbered
Property or use or permit the use of any Unencumbered

D-2216575_11.doc     53

--------------------------------------------------------------------------------




Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Laws;
(c)    without the prior written consent of Administrative Agent, (i) impose any
material easement, restrictive covenant, or encumbrance upon any Unencumbered
Property, (ii) execute or file any subdivision plat or condominium declaration
affecting any Unencumbered Property or (iii) consent to the annexation of any
Unencumbered Property to any municipality;
(d)    do any act, or suffer to be done any act by Borrower, any Subsidiary, or
any of their respective Affiliates, which would reasonably be expected to
materially decrease the value of any Unencumbered Property as reflected in the
most recent Acceptable Appraisal (including by way of any negligent act);
(e)    without the prior written consent of Administrative Agent, permit any
drilling or exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of any Unencumbered Property regardless
of the depth thereof or the method of mining or extraction thereof;
(f)    make Improvements to any Unencumbered Property except as may otherwise be
specified in the Property Plans with respect to such Unencumbered Property or
otherwise approved by Administrative Agent;
(g)    cause, commit, permit or allow to continue (i) any material violation of
any Environmental Law (A) by Borrower, any Subsidiary, or by any Person or (B)
by or with respect to any Unencumbered Property or any use of or condition or
activity on any Unencumbered Property, or (ii) the attachment of any
environmental lien to any Unencumbered Property;
(h)    place, install, dispose of or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping or release of, any
Hazardous Material or storage tank (or similar vessel) on any Unencumbered
Property; or
(i)    enter into any Material Lease of space in the Improvements with respect
to any Unencumbered Property unless approved by Administrative Agent prior to
execution (such approval not to be unreasonably withheld or delayed).
8.09    Amendments of Organization Documents. Guarantor shall not, and shall not
permit any other Company to, amend any of its Organization Documents in any
manner that would adversely affect any Loan Party’s ability to pay its
Obligations hereunder or materially and adversely impairs any rights or remedies
of Administrative Agent or any Lender under the Loan Documents or applicable
Laws.
8.10    Accounting Changes. Guarantor shall not, and shall not permit any other
Company to, make any change in fiscal year without the consent of Administrative
Agent.
8.11    Prepayments, Etc. of Indebtedness. Guarantor shall not, and shall not
permit any other Company to, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any subordinated
Indebtedness.  
8.12    Sanctions. Guarantor shall not, and shall not permit any other Company
to, directly or indirectly, use the proceeds of any Borrowing or lend,
contribute or otherwise make available such proceeds

D-2216575_11.doc     54

--------------------------------------------------------------------------------




to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Administrative Agent, or otherwise) of
Sanctions.
8.13    ERISA Compliance. Guarantor shall not, and shall not permit any other
Company to, take any action that would cause its underlying assets to constitute
Plan Assets.
8.14    Environmental Matters. Borrower shall not, and shall not permit any
Subsidiary to, (a) cause, commit, permit, or allow to continue (i) any violation
of any Environmental Law which could reasonably be expected to have a Material
Adverse Effect, or (ii) the attachment of any environmental Liens on any
Unencumbered Property (other than Permitted Liens or other Liens being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP) that could
reasonably be expected to result in a Material Environmental Event; or
(b) place, install, dispose of, or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping, or release of, any
Hazardous Material (other than routine office, cleaning, janitorial and other
materials and supplies necessary to operate, maintain, repair, improve and lease
the Unencumbered Properties, in each case in commercially reasonable quantities
and used and stored in compliance with all Environmental Laws) or storage tank
(or similar vessel) on any Unencumbered Property which could reasonably be
expected to have a Material Adverse Effect; provided, however, that any
Hazardous Material or storage tank (or similar vessel) shall be permitted on any
Unencumbered Property only so long as such Hazardous Material or storage tank
(or similar vessel) is maintained in compliance with all applicable
Environmental Laws.
8.15    Escrow Account. To the extent all or any portion of the proceeds of the
Loans which have been deposited by Guarantor and its Subsidiaries into the
Escrow Account are not disbursed from the Escrow Account on or before 7:00 p.m.
on December 20, 2013, Guarantor shall not, and shall not permit any of its
Subsidiaries to, take any action with respect to the funds in the Escrow Account
without the prior written consent of Administrative Agent, which consent shall
not be unreasonably withheld or delayed.
Article IX.    
Events of Default and Remedies
9.01    Events of Default. Any of the following shall constitute an Event of
Default (each, an “Event of Default”):
(a)    Non-Payment. Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) days after the same becomes due, any interest on any Loan,
any fee due hereunder, or any other amount payable hereunder or under any other
Loan Document; or
(b)    Specific Covenants. Any Company fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11, or 7.14 or Article VIII (other than Sections 8.08, 8.14 or 8.15) or
Article X; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document (other than Sections 7.06, 7.12, 7.13, 8.08, 8.14 or 8.15)
on its part to be performed or observed and such failure continues for thirty
(30) days; or

D-2216575_11.doc     55

--------------------------------------------------------------------------------




(d)    Representations and Warranties. Any representation or warranty (other
than those made in Section 6.17), certification or statement of fact made or
deemed made by or on behalf of Borrower or any other Loan Party herein, in any
other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or
(e)    Cross-Default. (i) any Company (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $15,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Company is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which any Company is an Affected Party (as defined in such Swap Contract)
and, in either event, the Swap Termination Value owed by such Company as a
result thereof is greater than $15,000,000; or
(f)    Insolvency Proceedings, Etc. Any Company institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
forty-five (45) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or
(g)    Inability to Pay Debts; Attachment. Any Company becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due;
or
(h)    Judgments. There is entered against any Company one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $25,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) and such judgment(s) or order(s) shall not have been vacated,
discharged or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or
(i)    ERISA. (A) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any

D-2216575_11.doc     56

--------------------------------------------------------------------------------




Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC, or (B) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan, and any such event or events described above in clauses (A) and (B),
either individually or together with any other such event or events, could
reasonably be expected to have a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;
(k)    Change of Control. There occurs any Change of Control; or
(l)    Revolving Credit Agreement. An Event of Default (as such term is defined
in the Revolving Credit Agreement) shall have occurred and be continuing under
the Revolving Credit Agreement.
9.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower; and
(c)    exercise on behalf of itself, the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of Administrative Agent or any Lender.
9.03    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 9.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.12, be
applied by Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

D-2216575_11.doc     57

--------------------------------------------------------------------------------




Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.
Article X.    
Guaranty
10.01    The Guaranty.
(a)    Guarantor hereby guarantees to Administrative Agent and each of the
holders of the Obligations, as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations (the “Guaranteed Obligations”)
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. Guarantor hereby further agrees that if any
of the Guaranteed Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), Guarantor will promptly pay the same, without
any demand or notice whatsoever (except for demands or notices expressly
required under this Agreement or any other Loan Document), and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.
(b)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or other documents relating to the Obligations, the
obligations of Guarantor under this Agreement and the other Loan Documents shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law. This Section 10.01(b) is
intended solely to preserve the rights of Administrative Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of
Guarantor hereunder to be subject to avoidance under the Debtor Relief Laws, and
neither Guarantor nor any other Person shall have any right or claim under this
Section 10.01(b) as against Administrative Agent and/or one or more of the
Lenders that would not otherwise be available to Guarantor or such other Person
under the Debtor Relief Laws.
10.02    Obligations Unconditional. The obligations of Guarantor with respect to
Guaranteed Obligations are absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents or other documents relating to the Obligations, or any substitution,
compromise, release, impairment or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by Applicable Laws, irrespective of any other

D-2216575_11.doc     58

--------------------------------------------------------------------------------




circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 10.02 that the obligations of Guarantor with respect to Guaranteed
Obligations shall be absolute and unconditional under any and all circumstances.
Guarantor agrees that Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against Borrower or any other Guarantor for
amounts paid under this Article X until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto have expired or
been terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Applicable Laws, the occurrence of any
one or more of the following shall not alter or impair the obligations of
Guarantor with respect to Guaranteed Obligations, which shall remain absolute
and unconditional as described above:
(a)    at any time or from time to time, without notice to Guarantor (except for
demands or notices expressly required under this Agreement or any other Loan
Document), the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of Guarantor).
With respect to its obligations hereunder, Guarantor hereby expressly waives
diligence, presentment, demand of payment (except for demands or notices
expressly required under this Agreement or any other Loan Document), protest
notice of acceptance of the guaranty given hereby and of credit extensions that
may constitute obligations guaranteed hereby, notices of amendments, waivers and
supplements to the Loan Documents and other documents relating to the Guaranteed
Obligations, or the compromise, release or exchange of collateral or security,
and all notices (except for notices expressly required under this Agreement or
any other Loan Document) whatsoever, and any requirement that Administrative
Agent or any holder of the Guaranteed Obligations exhaust any right, power or
remedy or proceed against any Person under any of the Loan Documents or any
other documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein.
10.03    Reinstatement. Neither the obligations of Guarantor with respect to the
Guaranteed Obligations nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of
Borrower, by reason of Borrower’s bankruptcy or insolvency or by reason of the
invalidity or unenforceability of all or any portion of the Guaranteed
Obligations. The Guaranteed Obligations shall be automatically

D-2216575_11.doc     59

--------------------------------------------------------------------------------




reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings pursuant to any Debtor Relief Law or otherwise, and Guarantor
agrees that it will indemnify Administrative Agent and each holder of Guaranteed
Obligations on demand for all reasonable out-of-pocket costs and expenses
(including all reasonable fees, expenses and disbursements of any law firm or
other outside counsel incurred by Administrative Agent) incurred by
Administrative Agent or such holder of Guaranteed Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.
10.04    Certain Waivers. Guarantor acknowledges and agrees that (a) the
guaranty given hereby may be enforced without the necessity of resorting to or
otherwise exhausting remedies in respect of any other security or collateral
interests, and without the necessity at any time of having to take recourse
against Borrower hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against Borrower or any other Person (including any co guarantor)
or pursuit of any other remedy or enforcement any other right and (c) nothing
contained herein shall prevent or limit action being taken against Borrower
hereunder, under the other Loan Documents or the other documents and agreements
relating to the Guaranteed Obligations or from foreclosing on any security or
collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof, if Borrower shall not timely
perform its obligations, and the exercise of any such rights and completion of
any such foreclosure proceedings shall not constitute a discharge of the
Guaranteed Obligations unless as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Commitments shall have expired or been
terminated, it being the purpose and intent that the obligations of Guarantor
with respect to the Guaranteed Obligations be absolute, irrevocable, independent
and unconditional under all circumstances.
10.05    Remedies. Guarantor agrees that, to the fullest extent permitted by
Applicable Laws, as between Guarantor, on the one hand, and Administrative Agent
and the holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 9.02) for purposes of Section 10.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by Guarantor for purposes of Section 10.01.
10.06    Rights of Contribution. Guarantor hereby agrees that, in connection
with payments made hereunder, Guarantor shall have a right of contribution from
any other guarantor in accordance with Applicable Laws. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the Commitments shall have expired or been terminated, and
Guarantor shall not exercise any such contribution rights until the Guaranteed
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated.
10.07    Guaranty of Payment; Continuing Guaranty. The guarantee in this Article
X is a guaranty of payment and performance, and not merely of collection, and is
a continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

D-2216575_11.doc     60

--------------------------------------------------------------------------------




Article XI.    
Administrative Agent
11.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as Administrative Agent hereunder
and under the other Loan Documents and authorizes Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of Administrative Agent and the Lenders, and neither
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
11.02    Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Borrower or any Subsidiary thereof or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
11.03    Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided

D-2216575_11.doc     61

--------------------------------------------------------------------------------




in Sections 12.01 and 9.02) or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by a
final and nonappealable judgment. Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to Administrative Agent by Borrower or a Lender.
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.
11.04    Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, Administrative Agent may presume that such condition is satisfactory to
such Lender unless Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Administrative Agent
may consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
11.05    Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by Administrative
Agent. Administrative Agent and any such sub‑agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub‑agent and to the Related Parties of Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
11.06    Resignation of Administrative Agent.
(a)    Administrative Agent may at any time give notice of its resignation to
the Lenders and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf

D-2216575_11.doc     62

--------------------------------------------------------------------------------




of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 11.06) . The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
or removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article XI and Section 12.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
11.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
11.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the titles listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as Administrative Agent or a Lender
hereunder.

D-2216575_11.doc     63

--------------------------------------------------------------------------------




11.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 2.07 and 12.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.07 and 12.04.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize Administrative Agent to vote in respect
of the claim of any Lender in any such proceeding.
Article XII.    
Miscellaneous
12.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 5.01 (other than
Section 5.01(c)) without the written consent of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 5.02 as to any Borrowing without the written consent of the
Required Lenders;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

D-2216575_11.doc     64

--------------------------------------------------------------------------------




(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 12.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of Required Lenders shall be necessary to amend
the definition of “Default Rate” or to waive any obligation of Borrower to pay
interest at the Default Rate;
(f)    change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document and (ii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
12.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to Borrower or Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 12.02; and
(II)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its

D-2216575_11.doc     65

--------------------------------------------------------------------------------




Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Administrative Agent or Borrower may each,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s or Administrative Agent’s
transmission of Borrower Materials through the Internet.
(d)    Change of Address, Etc. Each of Borrower and Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to Borrower and Administrative Agent.

D-2216575_11.doc     66

--------------------------------------------------------------------------------




In addition, each Lender agrees to notify Administrative Agent from time to time
to ensure that Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Administrative
Agent, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of Borrower. All telephonic
notices to and other telephonic communications with Administrative Agent may be
recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording.
12.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b)  any Lender from exercising setoff rights in
accordance with Section 12.08 (subject to the terms of Section 2.11), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.11, any Lender may, with the consent of Required Lenders,
enforce any rights and remedies available to it and as authorized by Required
Lenders.

D-2216575_11.doc     67

--------------------------------------------------------------------------------




12.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out‑of‑pocket
expenses incurred by Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    Indemnification by Loan Parties. Each Loan Party shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including Borrower
or any other Loan Party) other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any Environmental Claim or Environmental
Liability related in any way to any Company, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Company, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the provisions of Section 3.01(c), this
Section 12.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to Administrative Agent (or any sub-agent thereof)
or any Related Party of Administrative Agent, each Lender severally agrees to
pay to Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the unused

D-2216575_11.doc     68

--------------------------------------------------------------------------------




Commitments on or prior to the date the Loan is funded and thereafter the
aggregate Outstanding Amount at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’.
(d)    Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) or against any Related Party of Administrative
Agent acting for Administrative Agent (or any such sub-agent). The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(f)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(g)    Survival. The agreements in this Section 12.04 and the indemnity
provisions of Section 12.02(e) shall survive the resignation of Administrative
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
12.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

D-2216575_11.doc     69

--------------------------------------------------------------------------------




12.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 12.06(b)(i)(B) in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in Section 12.06(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

D-2216575_11.doc     70

--------------------------------------------------------------------------------




(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof; and
(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the

D-2216575_11.doc     71

--------------------------------------------------------------------------------




assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 12.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and
Borrower, Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 12.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (b) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided

D-2216575_11.doc     72

--------------------------------------------------------------------------------




that such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 12.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at Borrower’s request and
expense, to use reasonable efforts to cooperate with Borrower to effectuate the
provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
12.07    Treatment of Certain Information; Confidentiality. Each of
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Administrative Agent, any Lender or any
of

D-2216575_11.doc     73

--------------------------------------------------------------------------------




their respective Affiliates on a nonconfidential basis from a source other than
Borrower. For purposes of this Section, “Information” means all information
received from Borrower or any Subsidiary relating to Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to Administrative Agent or any Lender on a nonconfidential basis prior
to disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
12.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of Administrative Agent, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or its respective Affiliates, irrespective of whether or not such Lender
or Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees to notify Borrower and Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
12.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

D-2216575_11.doc     74

--------------------------------------------------------------------------------




12.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
12.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
12.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 12.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
12.13    Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.06), all of its
interests, rights (other than its exiting rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 12.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

D-2216575_11.doc     75

--------------------------------------------------------------------------------




(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
12.14    Certain Actions. Neither Borrower nor any of its Subsidiaries shall be
deemed to be in breach of any of its obligations or undertakings under this
agreement to the extent that such breach or noncompliance is the direct or
indirect result of any action taken (or refusal to act) by a lessee under a
ground lease with respect to any Unencumbered Property.
12.15    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY
LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING

D-2216575_11.doc     76

--------------------------------------------------------------------------------




TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
12.16    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
12.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by Administrative Agent and the Lenders are
arm’s-length commercial transactions between Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and Administrative Agent and the
Lenders, on the other hand, (B) each of Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) Borrower and each other Loan Party is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii)(A) Administrative Agent and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (B) neither Administrative Agent nor any Lender has any
obligation to Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent and the Lenders

D-2216575_11.doc     77

--------------------------------------------------------------------------------




and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of Borrower, the other Loan
Parties and their respective Affiliates, and neither Administrative Agent nor
any Lender has any obligation to disclose any of such interests to Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of Borrower and the other Loan Parties hereby waives and
releases any claims that it may have against Administrative Agent or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
12.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
12.19    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act. Borrower shall, promptly
following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
12.20    Time of the Essence. Time is of the essence of the Loan Documents.
12.21    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of page intentionally blank. Signature pages follow.]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

D-2216575_11.doc     78

--------------------------------------------------------------------------------




BORROWER:
ALEXANDER & BALDWIN, LLC, a Hawaii limited liability company
By: /s/ Nelson N. S. Chun
Name: Nelson N. S. Chun
Title: Senior Vice President and Chief Legal Officer



By: /s/ Paul K. Ito
Name: Paul K. Ito
Title: Senior Vice President, Chief Financial
Officer, Treasurer and Controller
        
                   


GUARANTOR:
ALEXANDER & BALDWIN, INC., a Hawaii corporation
By: /s/ Nelson N. S. Chun
Name: Nelson N. S. Chun
Title: Senior Vice President and Chief Legal Officer





By: /s/ Paul K. Ito
Name: Paul K. Ito
Title: Senior Vice President, Chief Financial
Officer, Treasurer and Controller



Signature Page to Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Administrative Agent




By: /s/ Krista Knutson    
Name: Krista Knutson
Title: Vice President

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender




By: /s/ Krista Knutson    
Name: Krista Knutson
Title: Vice President







Signature Page to Credit Agreement